This is an appeal from an award of the Full Industrial Board denying appellant workmen's compensation. The Full Board found appellant did not sustain an accidental injury arising out of and in the course of his employment.
Under proper assignment of error here, appellant contends the evidence is not sufficient to sustain the award and it is therefore contrary to law.
While there is a conflict, there is ample evidence to sustain the finding of the Full Board that appellant is suffering from arthritis which was not caused by an accidental injury. Therefore, the award of the Full Industrial Board is not contrary to law and must be affirmed.
NOTE. — Reported in 65 N.E.2d 493.